 
Exhibit 10.4
 
ALLEGIANT TRAVEL COMPANY


STOCK APPRECIATION RIGHTS AGREEMENT




THIS STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is made and entered
into as of                , 20XX (the “Effective Date”), between ALLEGIANT
TRAVEL COMPANY, a Nevada corporation (the “Company”) and [XXXXXXX] (the
“Participant”).


THE PARTIES AGREE AS FOLLOWS:


1.            Long Term Incentive Plan.  The exercise of the Stock Appreciation
Rights granted under this Agreement shall be subject to the terms, conditions
and restrictions of the Allegiant Travel Company 2006 Long-Term Incentive Plan
(the “Plan”).  A copy of the Plan is available to Participant upon request and
is incorporated in this Agreement by this reference.  Terms used in this
Agreement that are defined in the Plan shall have the same meaning as in the
Plan, unless the text of this Agreement clearly indicates otherwise.


2.            Grant of Stock Appreciation Rights.  The Company hereby grants to
Participant pursuant to the Plan stock appreciation rights (the “SARs”) with
respect to                         (XXXXXXX) shares (the “Shares”) of the
Company's $.001 par value common stock (the “Common Stock”) on the terms and
conditions set forth herein and in the Plan.  The SARs consist of the right to
receive, upon exercise of the SAR (or any portion thereof) a cash payment equal
to the number of SARs being exercised multiplied by the excess of the Fair
Market Value (as defined in the Plan) of the Common Stock on the date upon which
the Participant exercises the SAR (or any portion thereof) over the Exercise
Price.  The SARs shall only be settled in cash and not in shares of Common Stock
in the Company or any other property.


3.            Exercise Price.  The exercise price (the “Exercise Price”) for the
SARs covered by this Agreement shall be              per share.


4.            Adjustment of SARs.  Notwithstanding anything in this Agreement to
the contrary, the number of Shares to which the SARs granted hereunder relate
and the Exercise Price per Share shall be equitably adjusted in the event of a
stock split, stock dividend, combination or similar exchange of Shares,
recapitalization, reorganization, merger or consolidation in order to preserve
the benefits or potential benefits intended to be made available to Participant
under this Agreement. Further, the number of Shares to which the SARs granted
hereunder relate and the Exercise Price per Share may be equitably adjusted, in
the sole discretion of the Committee, in the event of an extraordinary dividend,
split-up, spin-off, warrants or rights offering to purchase Shares at a price
substantially below Fair Market Value or other similar corporate event affecting
the Shares, in each case in order to preserve, but not increase, the benefits or
potential benefits intended to be made available to Participant under this
Agreement. With respect to any such adjustments to be made in the discretion of
the Committee, such adjustments shall be made by the Committee, in its sole
discretion, whose determination as to what adjustments shall be made, and the
extent thereof, shall be final. Unless otherwise determined by the Committee,
such adjusted awards shall be subject to the same restrictions and vesting or
settlement schedule to which the underlying award is subject.
 
 
 

--------------------------------------------------------------------------------

 


5.            Exercise of SARs.


A.            Exercise of SARs.  Subject to the other terms of this Agreement,
Participant's right to exercise the SARs granted hereunder shall be subject to
the following Vesting Schedule wherein Participant shall be entitled to exercise
his or her SARs at any point in time during this Agreement only to the extent
indicated below:


Vesting Schedule
 

Date  
Number of SARs
First Becoming Vested
First anniversary of Effective Date     1/3 of SARs granted Second anniversary
of Effective Date   1/3 of SARs granted Third anniversary of Effective Date   
1/3 of SARs granted

 
All SARs of the Participant shall become fully vested upon the Participant’s
death or total disability.  Total disability shall be defined as a physician
certified disability which permanently or indefinitely renders the Participant
unable to perform his or her usual duties for the Company.




B.            Partial Exercise.  Subject to the terms of the Plan, the SARs (to
the extent vested as provided in Paragraph 5A above) may be exercised in whole
or in part.


C.            Method of Exercising SARs.  Subject to Paragraph 5A above, any
SARs granted hereunder or any portion thereof may be exercised by the
Participant by delivering to the Company at its main office (attention of its
Secretary) written notice which shall set forth the Participant's election to
exercise a portion or all of the vested SARs, the number of SARs with respect to
which the SARs rights are being exercised and such other representations and
agreements as may be required by the Company to comply with applicable
securities laws.


D.            Nonassignability of SARs.  The SARs shall not be assignable or
transferable by the Participant except by will or by the laws of descent and
distribution.  Any distributee by will or by the laws of descent and
distribution shall be bound by the provisions of the Plan and this
Agreement.  During the life of the Participant, the SARs shall be exercisable
only by the Participant.  Any attempt to assign, pledge, transfer, hypothecate
or otherwise dispose of the SARs, and any levy of execution, attachment or
similar process on the SARs, shall be null and void.


E.            Termination of Employment other than as a Result of Death or
Disability.  If Participant ceases to be an Employee other than as a result of
Participant’s death or disability (as defined in Paragraph F below), then the
SARs shall be exercisable only to the extent exercisable (i.e., vested) on the
date of termination of employment.  In such event, the vested SARs must be
exercised on or before the date that is one hundred eighty (180) days after the
effective date of termination of employment.  To the extent any portion of the
SARs is not exercisable (i.e., not vested) on the date of termination of
employment, such nonvested portion of the SARs shall terminate on the date of
termination of employment.  To the extent any portion of the SARs is not
exercised on or before the date that is one hundred eighty (180) days after the
date of termination of employment, such portion of the SARs shall terminate as
of the end of such date.  Nothing in the Agreement shall be construed as
imposing any obligation on the Company to continue the employment of Participant
or shall interfere or restrict in any way the rights of the Company to discharge
Participant at any time for any reason whatsoever, with or without cause.
 
 
- 2 -

--------------------------------------------------------------------------------

 


F.            Termination of Employment as a Result of Death or Disability.  In
the event of the death or disability of the Participant while in the employ of
the Company, the personal representative of the Participant (in the event of
Participant’s death) or the Participant (in the event of Participant’s
disability) may, subject to the provisions hereof and before the earlier of the
SARs' expiration date or the expiration of one (1) year after the date of such
death or disability, exercise the SARs granted to the Participant to the same
extent the Participant might have exercised such SARs on the date of
Participant’s death or disability (i.e., to the extent then vested), but not
further or otherwise.  To the extent any portion of the SARs is not exercisable
at the date of the death or disability of the Participant (i.e., to the extent
not then vested), such nonvested portion of the SARs shall terminate on the date
of death or disability.  To the extent any portion of the SARs is not exercised
within the time period provided, such portion of the SARs shall terminate as of
the date of expiration of such time period.  For purposes of this Paragraph F,
the Participant shall be considered to be subject to a disability when the
Participant is disabled within the meaning of Code Section 22(e)(3), and the
date of any such disability shall be deemed to be the day following the last day
the Participant performed services for the Company.


G.            Period to Exercise SARs.  The SARs granted hereunder may, prior to
their expiration or termination, be exercised from time to time, in whole or in
part, up to the total number of Shares with respect to which they shall have
then become exercisable.  The SARs granted hereunder may become exercisable in
installments as determined by the Committee; provided, however, that if the SARs
is exercisable in more than one installment, and if the employment of the
Participant is terminated, then the SARs (or such portion thereof as shall be
exercisable in accordance with the terms of this Agreement) shall be exercisable
during the period set forth in Paragraph E or F (whichever is applicable).


H.            No Exercise after Five Years.  The SARs shall in no event be
exercisable after five (5) years from the date hereof.


I.            Payment of Cash Upon Exercise.  Upon exercise of any portion or
all of the SARs, the Company will make payment to Participant based on the Fair
Market Value of the Common Stock on the date of exercise as provided in Item 2
above.  Deductions shall be made from any cash payment to Participant hereunder
for social security, Medicare, federal and state withholding taxes, and any
other such taxes as may from time to time be required by governmental authority.
 
 
- 3 -

--------------------------------------------------------------------------------

 


6.            Additional Agreements.  As a material inducement to the grant of
SARs to Participant hereunder, the provisions of Items 6, 7, 8, 9 and 10 shall
apply.
 
A.           For purposes of this Agreement, the following terms and provisions
shall have the following meanings:
 
(i)            The “Prohibited Time Period” shall mean the period beginning on
the date of execution hereof and ending on the date that is one (1) year after
the termination of Participant’s employment with the Company.
 
(ii)           “Prohibited Employee” means any employee, independent contractor
or consultant of the Company or its subsidiaries who worked for the Company or
its subsidiaries at any time within six (6) months prior to the Determination
Date.
 
(iii)          “Determination Date” shall mean any date as of which a
determination is being made as to who is a Prohibited Employee.
 
(iv)          “Confidential Information” means business information of the
Company (including but not limited to, information included within or relating
to any Works, the fact that Participant is performing services for the Company,
the type of services being performed, network architecture, software, hardware,
systems, system requirements and plans, database, automation capabilities and
plans, compilations, analyses, reports, forecasts, strategic insights and
statistical models about customers or prospective customers and their behavior,
know-how, ideas, research and development, programs, methods, techniques,
processes, financial information and data, business plans, business strategies,
marketing plans and strategies, customer lists, price lists, cost information,
information about employees and information and descriptions of new products and
new product development) now known by Participant, or in Participant possession,
or hereafter learned or acquired by Participant, that derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use. Confidential Information may be written or oral,
expressed in electronic media or otherwise disclosed, and may be tangible or
intangible. Confidential Information also includes any information made
available to the Company by its customers or other third parties and which the
Company is obligated to keep confidential.  Confidential Information does not
include information which at the time of disclosure or thereafter becomes
publicly available other than through Participant’s fault or negligence.
 
            (v)           “Employed” or “Employment” means, for purposes of this
Agreement only, to be engaged in the performance of services for or on behalf of
the Company or its subsidiaries, whether as an employee, independent contractor
or otherwise. 
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
            (vi)          “Works” means any work, studies, reports or analyses
devised, developed, designed, formulated or reduced to writing by Participant at
any time while Participant is or has been Employed by the Company, including,
without limitation any and all compositions or works of authorship, concepts,
compilations, abridgments, or other form in which Participant may directly or
indirectly recast, transform or adapt any of the foregoing.
 
            (vii)         “Materials” means any product, model, document,
instrument, report, plan, proposal, specification, manual, tape, and all
reproductions, copies or facsimiles thereof, or any other tangible item which in
whole or in part contains, embodies or manifests, whether in printed,
handwritten, coded, magnetic, digital or other form, any Confidential
Information or Works.
 
B.            Participant agrees that during the Prohibited Time Period, he or
she shall not, for any reason, without the prior written consent of the Company,
on his or her own behalf or in the service or on behalf of others, hire any
Prohibited Employee or request or induce any Prohibited Employee to terminate
that person’s employment or relationship with the Company or to accept
employment with any other person.
 
7.            Ownership of Works and Materials.
 
A.           Participant agrees that all Confidential Information, Works and
Materials are the sole and exclusive property of the Company.
 
B.            Participant also specifically acknowledges and agrees that any
tangible expression of any Confidential Information, Works or Materials were
developed, made or invented exclusively for the benefit of and are the sole and
exclusive property of the Company or its successors and assigns as “works for
hire” under Section 201 of Title 17 of the United States Code.
 
C.            In the event that any Confidential Information, Works or Materials
are deemed not to be a work for hire, Participant agrees to assign, and does
hereby irrevocably assign, to the Company all of his right, title and interest
in and to such Confidential Information, Works and Materials.  Participant
further agrees to take any actions, including the execution of documents or
instruments, which the Company may reasonably require to effect Participant’s
assignment of rights pursuant to this Item 7C, and Participant hereby
constitutes and appoints, with full power of substitution and resubstitution,
the Company as Participant’s attorney-in-fact to execute and deliver any
documents or instruments which Participant has agreed to execute and deliver
pursuant to this Item 7C.
 
D.            Participant hereby waives and releases in favor of Company all
rights in and to the Confidential Information, Works and Materials and agrees
that Company shall have the right to revise, condense, abridge, expand, adapt,
change, modify, add to, subtract from, re-title or otherwise modify the
Confidential Information, Works and Materials without Participant’s consent.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
8.            Confidentiality.
 
            A.           Participant agrees to protect the Company’s
Confidential Information by agreeing that Participant will not, at any time from
and after the date hereof until a date that is three (3) years after
Participant’s Employment with the Company has terminated for any reason,
directly or indirectly, disclose, reveal or permit access to all or any portion
of the Confidential Information (including any facilities, apparatus or
equipment which embody or employ all or any portion of the Confidential
Information), to any Person without the written consent of the Company, except
to Persons designated or Employed by the Company, or unless compelled to do so
by law, provided that Participant will provide the Company with sufficient
advance notice so that Company may seek a protective order to avoid disclosure
of such Confidential Information.
 
B.            Without the prior written consent of the Company, Participant
agrees that Participant will not, directly or indirectly, use or exploit any
Confidential Information at any time from and after the date hereof until a date
that is three (3) years after Participant’s Employment with the Company has
terminated for any reason for any purpose other than in connection with
Participant’s Employment duties and obligations, including without limitation,
using Confidential Information to induce or attempt to induce any Person to
cease doing business or not to commence doing business with the Company, or to
solicit or assist in the solicitation of the business of any customer for any
products or services competing with those products and services offered and sold
by the Company.
 
C.            Additionally, Participant agrees that, upon the earlier of either
the written request of the Company or upon termination of Participant’s
Employment, Participant will deliver to the Company all Confidential Information
that Participant has in Participant’s possession or control.
 
9.            Disclosure Requirements.
 
In order to avoid any ambiguity in connection with the creation of any Work
which Participant claims is not covered by this Agreement, Participant agrees to
disclose in writing to the Company complete details on any Works that are
devised, developed, designed, formulated or reduced to writing by Participant at
any time while Participant is or has been Employed by the Company.  Such
disclosure shall be made promptly upon development, design or formulation with
respect to any Works created while Participant is employed by the Company, and
shall be disclosed in writing pursuant to such form as the Company may from time
to time provide.
 
10.          Business Opportunities.
 
For so long as Participant is Employed by the Company, Participant will not,
without the prior written consent of the Company (which consent may be withheld
by the Company in the exercise of its absolute discretion), engage, directly or
indirectly, in any business, venture or activity that Participant is aware or
reasonably should be aware that the Company or any affiliate of the Company is
engaged in, intends at any time to become engaged in, or might become engaged in
if offered the opportunity, or in any other business, venture or activity if the
Company reasonably determines that such activity would adversely affect the
business of the Company or any affiliate thereof or the performance by
Participant of any of Participant’s duties or obligations to the Company.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
11.          No Rights as a Shareholder.  The Participant shall not have any
rights as a shareholder with respect to any SARs granted hereunder.  Except as
provided in Item 4 of this Agreement or Section 12 of the Plan, no adjustment
shall be made to the SARs granted hereunder as a result of any dividends or
other rights paid with respect to the stock of the Company.


12.          No Employment Rights.  This Agreement shall not confer upon
Participant any right with respect to the continuance of employment by the
Company, nor shall it interfere in any way with the right of the Company to
terminate such employment at any time.


13.          Enforcement.  If any portion of this Agreement shall be determined
to be invalid or unenforceable, the remainder shall be valid and enforceable to
the extent possible.


14.          Notices.  Any written notice under this Agreement shall be deemed
given on the date that is three business days after it is sent by registered or
certified mail, postage prepaid, addressed either to the Participant at his
address as indicated in the Company’s employment records or to the Company at
its principal office.  Any notice may be sent using any other means (including
personal delivery, expedited courier, messenger service, telecopy, ordinary mail
or electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.


15.          Amendment.  This Agreement may not be amended except by a writing
signed by the Company and Participant.


16.          Heirs and Successors.  Subject to Item 2D above, this Agreement and
all terms and conditions hereof shall be binding upon the Company and its
successors and assigns, and upon the Participant and his or her heirs, legatees
and legal representatives.


17.          Interpretation.  Any issues of interpretation of any provision of
this Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


18.          Severability.  The provisions of this Agreement, and of each
separate section and subsection, are severable, and if any one or more
provisions may be determined to be illegal or otherwise unenforceable, in whole
or in part, the remaining provisions, and any unenforceable provisions to the
extent enforceable, shall nevertheless be binding and enforceable.


19.          Governing Law; Jurisdiction.  All questions concerning the
construction, validity and interpretation of this Agreement shall be governed by
and construed according to the internal law and not the law of conflicts of the
State of Nevada. Each of the undersigned further agrees that any action or
proceeding brought or initiated in respect of this Agreement may be brought or
initiated in the United States District Court for the State of Nevada or in any
District Court located in Clark County, Nevada, and each of the undersigned
consents to the exercise of personal jurisdiction and the placement of venue in
any of such courts, or in any jurisdiction allowed by law, in any such action or
proceeding and further consents that service of process may be effected in any
such action or proceeding in the manner provided in Section 14.065 of the Nevada
Revised Statutes or in such other manner as may be permitted by law.  Each of
the undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.
 
 
- 7 -

--------------------------------------------------------------------------------

 


20.          Waiver.  The failure of the Company to enforce at any time any
provision of this Agreement shall in no way be construed to be a waiver of such
provision or any other provision hereof.




[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK.]
 
 
- 8 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed on the date first
above written.


 
OPTIONEE:
 
ALLEGIANT TRAVEL COMPANY
                           (SEAL) By:       Its:  

Name:      Address:           

 
 
 
- 9 -